                        IN THE.UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Dawn Ledwell,                                  )             Civil Action No. 2:19-2815-RMG
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )                 ORDER AND OPINION
                                               )
Thomas Ravenel; Haymaker Content, LLC; )
Bravo Media Productions, Inc.; NBC     )
Universal Media, LLC; Comcast          )
Corporation,                           )
                                               )
        Defendants. )
~~~~~~~~~~~~~~- )

        Before the Court is Plaintiffs motion for reconsideration, (Dkt. Nos. 24 & 26), which

Defendants oppose, (Dkt. No. 25). Plaintiffs motion is denied.

        The Court denied Plaintiffs initial motion for remand, (Dkt. No. 13; Dkt. No. 21), and then

dismissed Plaintiffs complaint, ordering the parties to arbitrate this dispute in accordance with

their written agreements, (Dkt. No. 23).

        Plaintiff now moves the Court to reconsider denying her motion to remand. Rule 59( e) of

the Federal Rules of Civil Procedure permits a party to move to alter or amend a judgment within

twenty-eight days of the judgment's entry. Fed. R. Civ. P. 59(e). "A district court has the discretion

to grant a Rule 59(e) motiononly in very narrow circumstances." Hill v. Braxton, 277 F.3d 701,

708 (4th Cir. 2002).      Specifically, the Court may reconsider its prior order only "(1) to

accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial ; or (3) to correct a clear error of law or prevent manifest injustice." Collison v.

Int '! Chm. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994) (internal quotation marks omitted).




                                                   -1-
       None of these justifications for reconsideration are present here. As the parties that invoked

the district court's jurisdiction by removal, Defendants Haymaker Media, Inc., Bravo Media

Productions LLC, NBCUniversal Media, LLC, and Comcast Corporation had the burden of

establishing that the case was properly removed. Mulcahey v. Columbia Organic Chem. Co., 29

F.3d 148, 151 (4th Cir. 1994). Defendants met that burden: this Court has diversity jurisdiction.

28 U.S.C. § 1332. Sole resident Defendant Ravenel settled with Plaintiff on July 18, 2019.

Defendants received a copy of the executed settlement on September 11, 2019 and within thirty

days removed this action. Plaintiff has already argued, (Dkt. No 13-1at11-12), and this Court has

already analyzed and rejected the argument, that Defendants removal was untimely because

Defendants "should have known" Ravenel settled with Plaintiff, obligating Defendants to remove

at some unspecified point prior to September 11, 2019. In her initial motion to remand, Plaintiff

cited no case law to support this "due diligence" argument, which flies in the face of the statutory

requirement of "other paper." 28 U.S.C. § 1446(b)(3) (removal must be sought within thirty days

of receipt of "amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable") (emphasis added). So too

here. (Dkt. No. 24 at 3-4). Plaintiffs additional argument that Ravenel is not a "nominal" party is

also a rehashing of arguments Plaintiff previously presented to this Court and which this Court

rejected. (Dkt. No 13-1at7-10; Dkt. No. 24 at 1-3; Dkt. No. 26 at 1-2). When Plaintiff settled with

Ravenel, Ravenel become a "nominal defendant" with "no immediately apparent stake in the

litigation." Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255, 259, 260-62 (4th

Cir. 2013). The Court, once again, rejects Plaintiffs argument that because, at some unspecified

point in the future, Defendants may seek indemnification from Ravenel, Ravenel is not a nominal

defendant. Hartford Fire Ins. Co., 736 F.3d at 262 (rejecting a similarly speculative argument and




                                                -2-
noting that "District courts . . . should not be forced to push the far edges of conjecture as they deal

with the threshold question of removal"). The ruling to deny remand was not a clear error of law

nor was it manifestly unjust, and there has been no subsequent change in controlling law or new

evidence to consider.

       Accordingly, there is no basis to reconsider the Court's prior order and opinion denying

Plaintiffs motion to remand this case to state court.          The Court DENIES the motion for

reconsideration. (Dkt. No. 24).

       AND IT IS SO ORDERED.




February J.2_, 2020
Charleston, South Carolina




                                                  -3-
